DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 5/16/2022.


Allowable Subject Matter
Claims 1-8, 10-14, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Zhang et al. US 20180076910.  Zhang discloses the CMTS uses a sounding method to measure cable modem isolation and identify interference groups to minimize interference, during such IG discovery, a CM transmits a signal and other CMs measure and report back to the CMTS, form interference groups (IGs) of CMs having interference between them based on the signal (CMs that are close enough for transmission to interfere with reception by another CM are sorted into the same interference group, a typical interference group is a tap group and may contain one to eight CMs and the interference groups are subjected to transmission constraints to minimize interference between the CMs in the interference group.
Prior art of record does not disclose, in single or in combination, process cable broadband signals for full duplex communication; initiate a sounding process indicating that at least one cable modem (CM) is to report a signal indicative of interference between CMs; form interference groups (IGs) of CMs having interference between them based on the signal; and schedule transmissions for CMs of a particular IG to mitigate the interference, wherein the circuitry is configured to initiate the sounding process by selecting a CM based on test signal criteria including at least one of a location of a selected CM or an estimated interference of the selected CM.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468